Title: To George Washington from Jonathan Trumbull, Sr., 18 March 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] March 18th 1776

I Recd your Favr of the 14th Instant in which you Informe me the Enemy have embarked their Troops on Bord a Number of Transports and are now making a shameful Retreat from Boston That their Destination is Conjectured to be either for Halifax or New York. the latter Place most Probable I should on my Part rather Conjecture that their Women & Children with the Tory Families if any on Bord are for Halifax and the Troops for N. York &C. if they mean to Evacuate that Town; but may it not be Probable notwithstanding all appearances that the Enemy expecting an Attack on Boston are only Clearing off all Incumberances and Sending off their (at Present) Useless Baggage in Order to be better Able to withstand your Attack and to give you a more warm Reception and if possible a fatal Repulse, a Hint of this I dare say you will not take amiss tho’ I entertain not the least Doubt of yur greatest Attention and utmost Precaution to guard against the most subtile Wiles and Artful Intrigues of an artful Enemy as well as their open Force and Violence. But appearances I fully agree most probably point at New York and as a Request from you on all these publick Occasions come with the greatest Force notwithstanding we have Great Draughts of Men from this Colony to various Quarters and have now at New York in Consequence of your late Requisition by Genl Lee two Regiments amounting to fifteen Hundred

Men, which Just as I Recd yours had Dispatched Orders to them to Continue in Service till further Directions and in Consequence of your last Request and in Consideration of the Importance of se⟨curing⟩ N. York and the Advantage of a Prior Possession have given Orders to the Field Officers of Several Regiments in this Colony nearest New York & where they may arrive at the Place with the greatest Expedition immediately by Detachments to Draught out & forward by Land or Water to N. York, Twenty Companies Consisting of ninety each Including Officers, to Admit of no Delay and there to put themselves under the Commanding Officer at that Place and Remain till releived by such Part of your Army as you may think proper to send there, at the same Time as a very Busy Season for Farmers is soon approaching am obliged to let them know that it is most probable they will soon be released and discharged unless such as may choose to inlist themselves for further Service On Occasions like the present the Field Officers of the Militia are sent to Command their Regiments According to a former Law of this Colony in Case of Alarm & I have Ordered their Proper Field Officers to take Command Accordingly As we are Obliged now to Drain off our Militia so as to leave our Sea-Coasts Bare of Men and as an Attack may very suddenly be made upon some Parts thereof even in the present Movements from Boston I Cannot but Request that in the March of your Troops to N. York they be Directed to take their Rout on or near the Sea-Coast which will be nearer than through Hartford and a much Dryer Road at this Season as thereby they will be a Guard and ready to oppose the Enemy if any such Attempts should be made at the Same Time making their Approach to New York as Expeditiously as any other Way unless Delayed by Opposing the Enemy which am in Hopes there may be no Occasion for. I have ordered Capt. Niles to keep a Good Look out for the Enemy as far as Block-Island and Montag Point and if any Int⟨elligence from him⟩ of Consequence shall Immediately Acquaint you therewith and am Sir with great Esteem and Regard your most Obedient Humble Servt

Jonth. Trumbull

